Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00223-CV

                                          Raul VALDEZ, Jr.,
                                               Appellant

                                                   v.

                                 Carolyn DOMINGUEZ-VALDEZ,
                                            Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CI18141
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 7, 2019

DISMISSED FOR WANT OF PROSECUTION

           On June 12, 2019, we struck appellant’s brief because the brief violated Rules 9 and 38 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9, 38. We ordered appellant to file

an amended brief in compliance with the Texas Rules of Appellate Procedure by July 12, 2019, or

the appeal would be dismissed for want of prosecution. Appellant did not file an amended brief

or request an extension of time. Because appellant failed to timely file a brief in this appeal, this

appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                    PER CURIAM